UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
OFF-WHITE LLC,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    19 Civ. 8531 (JPC)
                  -v-                                                  :
                                                                       :     FINAL DEFAULT
  2019CHEAPJORDAN.COM                                                  :     JUDGMENT AND
  AIRFORCE1WOMENS.COM, AMFREESHOP.COM, :                                       PERMANENT
  ANPKICK.COM, BUYFEEZYS.COM,                                          :   INJUNCTION ORDER
  BUYPOPSNEAKER.COM,                                                   :
  CHEAPSHOXCLEARANCE.COM,                                              :
  HAPPINESSOUTLET.STORE, HOOPJORDAN.NET, :
  JORDANMASTER.COM, KICKSCRAZE.COM,                                    :
  MAXSHOESSHOP.COM, NBSNEAKERS.RU,                                     :
  NEWJORDANS2015.ORG, NIKECRAZE.COM,                                   :
  OFFWHITE.US.ORG, OFFWHITESHOES.US, OW- :
  FACTORY.RU, SNEAKERSDISTRICT.NET,                                    :
  SNEAKERSHOEBOX.RU,                                                   :
  SPIRIT95STATION.COM,                                                 :
  THETOPSNEAKER.COM, UKNASHOP.COM,                                     :
  WHITEYEEZYS.RU,                                                      :
  WHOLESALESHOESSHOP.COM, AND                                          :
  YEEZYGO.COM,                                                         :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X
                                        GLOSSARY

      Term                                    Definition                               Docket
                                                                                       Entry
                                                                                       Number
Plaintiff or Off-   Plaintiff Off-White LLC                                             N/A
White
Defendants          2019cheapjordan.com,                   airforce1womens.com,         N/A
                    amfreeshop.com,           anpkick.com,         buyfeezys.com,
                    buypopsneaker.com,                   cheapshoxclearance.com,
                    happinessoutlet.store, hoopjordan.net, jordanmaster.com,
                    kickscraze.com,       maxshoesshop.com,          nbsneakers.ru,
                    newjordans2015.org,        nikecraze.com,      offwhite.us.org,
                    offwhiteshoes.us,      ow-factory.ru,      sneakersdistrict.net,
                    sneakershoebox.ru, spirit95station.com, thetopsneaker.com,
                    uknashop.com, whiteyeezys.ru, wholesaleshoesshop.com
                    and yeezygo.com
Defaulting          2019cheapjordan.com,                   airforce1womens.com,         N/A
Defendants          anpkick.com,        buyfeezys.com,        buypopsneaker.com,
                    cheapshoxclearance.com,                 happinessoutlet.store,
                    hoopjordan.net,       jordanmaster.com,        kickscraze.com,
                    maxshoesshop.com, nbsneakers.ru, newjordans2015.org,
                    nikecraze.com, offwhite.us.org, offwhiteshoes.us, ow-
                    factory.ru,      sneakersdistrict.net,      sneakershoebox.ru,
                    spirit95station.com, thetopsneaker.com, uknashop.com,
                    whiteyeezys.ru, wholesaleshoesshop.com and yeezygo.com
Complaint           Plaintiff’s Complaint filed on September 13, 2019                     6
TRO                 1) Temporary Restraining Order; 2) Order Restraining                 15
                    Defendants’ Infringing Websites and Defendants’ Assets
                    with the Financial Institutions; 3) Order to Show Cause Why
                    a Preliminary Injunction Should Not Issue; 4) Order
                    Authorizing Bifurcated and Alternative Service; and 5) Order
                    Authorizing Expedited Discovery entered on September 13,
                    2019
PI Order            September 27, 2019 Preliminary Injunction Order                      5
Off-White           A high-end line of men’s and women’s apparel, as well as            N/A
Products            shoes, accessories, jewelry, and other ready-made goods,
                    marketed under the Off-White Brand (defined infra)
Off-White Brand     The trademarks, Off-White™ and Off-White c/o Virgil                 N/A
                    Abloh™, used to market the Off-White Products
Off-White          U.S. Trademark Registration Nos.: 5,119,602 for “OFF              N/A
Registrations      WHITE” for a variety of goods in Class 25 with a
                   constructive date of first use of January 25, 2012; 5,713,397
                   for “OFF-WHITE” for a variety of goods in Class 25;
                   5,710,328 for “OFF-WHITE C/O VIRGIL ABLOH” for a
                   variety of goods in Class 9; 5,572,836 for “OFF-WHITE
                   C/O VIRGIL ABLOH” for a variety of goods in Class 25;
                   5,710,287 for “OFF-WHITE C/O VIRGIL ABLOH” for a

                   variety of goods in Class 14; 5,150,712 for               for a

                   variety of goods in Class 18 and 25; 5, 710,288 for         for



                   a variety of goods in Class 14; 5,307,806 for    for a variety


                   of goods in Class 18 and 25; 5,835,552 for                for a


                   variety of goods in Class 9; 5,387,983 for                for a


                   variety of goods in Class 25; 5,445,222 for               for a


                   variety of goods in Class 25; 5,800,414 for               for a

                   variety of goods in Class 9; and 25; 5,681,805 for        for a


                   variety of goods in Class 9 and 5,663,133 for          for
                   a variety of goods in Class 25
Off-White          U.S. Trademark Serial Application Nos.: 88/080,002 for
Applications
                         for a variety of goods in Class 25 and 88/041,456 for
                                                                                     N/A


                           for a variety of goods in Class 18 and Class 25
Off-White Marks The marks covered by the Off-White Registrations and the             N/A
                Off-White Applications
Counterfeit     Products bearing or used in connection with the Off-White            N/A
Products        Marks, and/or products in packaging and/or containing
                labels bearing the Off-White Marks, and/or bearing or used
                in connection with marks that are confusingly similar to the
                Off-White Marks and/or products that are identical or
                confusingly similar to the Off-White Products
Infringing        Any and all fully-interactive websites that include Infringing   N/A
Websites          Listings (defined infra), and the domains associated
                  therewith, held by or associated with the Defaulting
                  Defendants, their respective officers, employees, agents,
                  servants and all persons in active concert or participation
                  with any of them, which they operate to communicate with
                  consumers regarding their Infringing Listings and place
                  orders for, receive invoices for and purchase the Defaulting
                  Defendants’ products, including Counterfeit Products, for
                  delivery in the U.S., including New York, as a means for
                  establishing regular business with the U.S., including New
                  York
Infringing        Defaulting Defendants’ product listings on the Defaulting        N/A
Listings          Defendants’ Infringing Websites wherein the Defaulting
                  Defendants use the Off-White Marks, or at the very least,
                  marks confusingly similar thereto, and/or Plaintiff’s images
                  of Off-White Products, and/or Plaintiff’s own product
                  descriptions, to list products that appear to be Off-White
                  Products
Infringing        Defendants’ registered domain names containing the Off-          N/A
Domain Name(s) White Marks, including, without limitation, the following
                  domain names: offwhite.us.org and offwhiteshoes.us
Defaulting        Any and all money, securities or other property or assets of     N/A
Defendants’       the Defaulting Defendants (whether said assets are located
Assets            in the U.S. or abroad)
Defaulting        Any and all financial accounts associated with or utilized by    N/A
Defendants’       any Defaulting Defendants or any of Defaulting Defendants’
Financial         Infringing Websites (whether said accounts are located in the
Accounts          U.S. or abroad)
Financial         Any banks, financial institutions, credit card companies,        N/A
Institutions      merchant account providers, and payment processing
                  agencies, such as Visa Inc. (“Visa”), Mastercard Inc.
                  (“Mastercard”), American Express Company (“American
                  Express”), Discover Financial (“Discover”), PayPal Inc.
                  (“PayPal”), Payoneer Inc. (“Payoneer”), PingPong Global
                  Solutions, Inc. (“PingPong”), and other companies or
                  agencies that engage in the processing or transfer of money
                  and/or real or personal property of Defaulting Defendants
Third Party       Any third party providing services in connection with any        N/A
Service Providers Defaulting Defendant and Defaulting Defendants’ Infringing
                  Websites, including, without limitation, Internet Service
                  Providers (“ISP”), back- end service providers, web
                  designers, sponsored search engine or ad-word providers,
                  merchant account providers, third-party processors and other
                  payment processing services, shippers, domain name
                  registrars and domain name registries, such as GoDaddy Inc.,
                  Tucows.com Co. and Namecheap, Inc.
Plaintiff’s        Plaintiff’s Motion for Default Judgment and a Permanent   26
Motion for         Injunction Against Defaulting Defendants filed on
Default            November 30, 2020
Judgment
Scully Affidavit   Affidavit by Brieanne Scully in Support of Plaintiff’s    28
                   Motion for Default Judgment
JOHN P. CRONAN, United States District Judge:

           This matter comes before the Court by motion filed by Plaintiff for the entry of final

 judgment and permanent injunction by default against the Defaulting Defendants for their

 trademark infringement, trademark counterfeiting, cybersquatting (as to Defendants offwhite.us.org

 and offwhiteshoes.us), false designation of origin, passing off, and unfair competition, and related

 state and common law claims, arising out of the Defaulting Defendants’ unauthorized use of

 Plaintiff’s Off-White Marks, without limitation, in their manufacturing, importing, exporting,

 advertising, marketing, promoting, distributing, displaying or offering for sale and/or selling

 and/or sale of the Counterfeit Products. 1

           The Court has considered the Memorandum of Law and the Scully Affidavit in support of

 Plaintiff’s Motion for Default Judgment and a Permanent Injunction Against Defaulting

 Defendant, Dkts. 26-28, the Certificates of Service of the Summons and Complaint, Dkt. 16, the

 Certificate of the Clerk of the Court stating that no answer has been filed in the instant action, Dkt.

 25, and all other pleadings and papers on file in this action, and orders relief as follows.

                              I.   The Defaulting Defendants’ Liability

       IT IS ORDERED that judgment is granted in favor of Plaintiff on all claims pled against the

 Defaulting Defendants in the Complaint.

                                     II.      Damages Awards

       IT IS FURTHER ORDERED that because it would serve both the compensatory and punitive

 purposes of the Lanham Act’s prohibitions on willful infringement, and because Plaintiff has

 sufficiently set forth the basis for the statutory damages award requested in its Motion for Default

 Judgment, the Court finds such an award to be reasonable and Plaintiff is awarded $75,000.00


       1
        Where a defined term is referenced herein and not defined herein, the defined term should
be understood as it is defined in the Glossary.
                                                   6
(“Defaulting Defendants’ Individual Damages Award”) in statutory damages against each of the

twenty-five Defaulting Defendants, pursuant to Section 15 U.S.C. § 1117(c) of the Langham Act,

for a total of $1,875,000.00, plus post-judgment interest.


                                  III.   Permanent Injunction

1) IT IS FURTHER ORDERED that the Defaulting Defendant, their respective officers, agents,

servants, employees, and all persons acting in active concert with or under the direction of the

Defaulting Defendants (regardless of whether located in the United States or abroad), who receive

actual notice of this Order are permanently enjoined and restrained from:

       A. manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

           displaying, offering for sale, selling and/or otherwise dealing in the Counterfeit

           Products or any other products bearing one or more of the Off-White Marks and/or

           marks that are confusingly similar to, identical to and constitute a counterfeiting and/or

           infringement of the Off-White Marks;

       B. directly or indirectly infringing in any manner any of the Off-White Marks;

       C. using any reproduction, counterfeit, copy or colorable imitation of the Off-White Marks

           to identify any goods or services not authorized by Plaintiff;

       D. using any of the Off-White Marks, or any other marks that are confusingly similar to

           the Off-White Marks on or in connection with the manufacturing, importing, exporting,

           advertising, marketing, promoting, distributing, displaying, offering for sale, selling

           and/or otherwise dealing in the Counterfeit Products;

       E. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with: (i) the Counterfeit Products or (ii) any computer files,

           data, business records, documents or any other records or evidence relating to:

               i.   the Infringing Websites and/or Infringing Domain Names;
                                                 7
               ii. the Defaulting Defendants’ Assets; and

               iii. the manufacture, importation, exportation, advertising, marketing, promotion,

                   distribution, display, offering for sale and/or sale of the Counterfeit Products by

                   the Defaulting Defendants and by their respective officers, employees, agents,

                   servants and all persons in active concert or participation with any of them;

       F. linking, transferring, selling, operating and/or hosting the Infringing Websites; and

       G. utilizing the Infringing Domain Names and registering, trafficking in or using any

           additional domain names that use or incorporate the Off-White Marks, or any colorable

           imitation thereof.


2)   IT IS FURTHER ORDERED that the Defaulting Defendants must deliver up for destruction

to Plaintiff any and all Counterfeit Products and any and all packaging, labels, tags, advertising

and promotional materials and any other materials in the possession, custody or control of the

Defaulting Defendants that infringe any of Plaintiff’s trademarks, copyrights or other rights

including, without limitation, the Off-White Marks, or bear any marks that are confusingly similar

to the Off-White Marks pursuant to 15 U.S.C. § 1118;

3)   IT IS FURTHER ORDERED that the Financial Institutions are permanently enjoined and

restrained from:

       A. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with any computer files, data, business records, documents

           or any other records or evidence relating to the Defaulting Defendants’ Frozen Assets

           and the Defaulting Defendants’ Financial Accounts;

       B. knowingly instructing, aiding or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs III(1)(A) through

                                                  8
              III(3)(A).


                       IV.   Order Transferring the Infringing Domain Names

        IT IS FURTHER ORDERED that in order to give practical effect to the Permanent

Injunction, the Defaulting Defendants’ Infringing Domain Names are hereby ordered to be

immediately transferred by the Defaulting Defendants to Plaintiff’s control.

         V.     Order Authorizing Continued Alternative Service by Electronic Means

        IT IS FURTHER ORDERED, as sufficient cause has been shown, that such alternative

service by electronic means that was ordered in the TRO and PI Order, shall be deemed effective

as to the Defaulting Defendants, the Financial Institutions, and the Third Party Service Providers

through the pendency of this action.


                                  VI.      Miscellaneous Relief
 1) Any failure by the Defaulting Defendants to comply with the terms of this Order shall be

 deemed contempt of Court, subjecting the Defaulting Defendants to contempt remedies to be

 determined by the Court, including fines and seizure of property;

 2) The Court releases the $5,000.00 security bond that Plaintiff submitted in connection with this

 action to counsel for Plaintiff, Epstein Drangel, LLP, 60 East 42nd Street, Suite 2520, New York,

 NY 10165; and

 3) This Court shall retain jurisdiction over this matter and the parties in order to construe and

 enforce this Order.

       SO ORDERED.

 Dated: July 14, 2021
        New York, New York


                                                      JOHN P. CRONAN
                                                      United States District Judge
                                                  9
